                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CURTIS WARNER,                                              )
on behalf of himself and all others similarly situated,     )
                                                            )
                          Plaintiff,                        )
                                                            )              1:18CV727
                 v.                                         )
                                                            )
MIDLAND FUNDING, LLC,                                       )
MIDLAND CREDIT MANAGEMENT, INC.,                            )
and SMITH DEBNAM NARRON DRAKE                               )
SAINTSING & MYERS, LLP,                                     )
                                                            )
                          Defendants.                       )



                          MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

        This is a civil action arising from the debt collection and solicitation activities of the

Defendants, Midland Funding, LLC (“Midland Funding”), Midland Credit Management, Inc.

(“MCM”), and both Midland Defendants jointly “Midland”, and Smith Debnam Narron

Drake Saintsing & Myers, LLP (“Smith Debnam”). (ECF No. 1.) Plaintiff Curtis Warner

brings this action on behalf of himself, and others similarly situated, alleging that the

Defendants’ debt collection activities violated the North Carolina Collection Agency Act

(“NCCAA”), N.C. Gen. Stat. § 58-70-1 et seq., and the federal Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq. (ECF No. 1 ¶¶ 1, 59–76.)

        Currently before the Court are Midland’s Motion to Compel Arbitration and to

Dismiss Class Action Complaint Against Plaintiff Curtis Warner (“Motion to Compel and




       Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 1 of 17
Dismiss”), (ECF No. 24), and its Amended Motion to Seal, (ECF No. 53). For the reasons

detailed below, Midland’s Motion to Compel and Dismiss is granted and Amended Motion to

Seal is granted in part and denied in part. Further, given the Court’s decision on the instant

motions, Plaintiff’s motion to certify class and for preliminary injunction, (ECF No. 2), and

Midland’s initial motion to seal, (ECF No. 37), are each denied as moot.

I.     BACKGROUND

       At some point in 2014, Plaintiff obtained a J. Crew credit card from Comenity Bank.

(ECF No. 1 ¶ 24.) According to his Complaint, Plaintiff became unable to make the minimum

required payments on his credit account, and his account was subsequently written off as a

loss by Comenity even though the debt was still owed, and the account was then sold to

Midland on or about June 22, 2017. (Id. ¶¶ 26–27.) In November of the same year, MCM

mailed Plaintiff a “Pre-Legal Notification” which stated that Plaintiff had an outstanding

balance and, if he did not provide payment by November 17, 2017, or MCM did not hear from

him by that date, it would forward the account to an attorney. (See ECF No. 1-1 at 2.)

       The following year, on June 7, 2018, Defendant Smith Debnam contacted Plaintiff with

a notice that stated, among other things, that if Plaintiff did not dispute the account, legal

action may result. (ECF No. 1-2 at 2.) Subsequently, on July 12, 2018, Smith Debnam sent

Plaintiff a letter entitled “Notice of Intent to File Legal Action” regarding the alleged debt.

(ECF Nos. 1 ¶ 31; 1-3.) Attached to the Notice of Intent was a form cardmember agreement

and a periodic credit card statement. (ECF No. 1 ¶ 36.) In response, Plaintiff initiated this

action seeking “declaratory and injunctive relief as well as actual and statutory damages”

against all three named Defendants. (Id. ¶ 1.)


                                                 2

      Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 2 of 17
        On December 21, 2018, Midland filed a Motion to Compel Arbitration and to Dismiss

Class Action Complaint Against Plaintiff Curtis Warner (“Motion to Compel and Dismiss”)1,

which requests that the Court “order this dispute to binding arbitration for the individual

claims asserted by Plaintiff . . . and to dismiss . . . Plaintiff’s purported class action claims

because he waived the right to assert claims as a class or collective action in a binding written

contract.” (ECF No. 24 at 1.) Midland has also moved to seal certain attachments to their

reply brief supporting their Motion to Compel and Dismiss. (ECF No. 53.)


II.     MOTION TO COMPEL ARBITRATION

             A. The Federal Arbitration Act

        The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1–16, governs the rights and

responsibilities of parties to an arbitration agreement. See Patten Grading & Paving, Inc. v.

Skanska USA Bldg., Inc., 380 F.3d 200, 204 (4th Cir. 2004). Under the FAA, “[w]hen a valid

agreement to arbitrate exists between the parties and covers the matter in dispute, the [Act]

commands the federal courts to stay any ongoing judicial proceedings and to compel

arbitration.” Bradford v. Rockwell Semiconductor Sys., Inc., 238 F.3d 549, 552 (4th Cir. 2001) (first

alteration in original) (quoting Hooters of Am., Inc. v. Phillips, 173 F.3d 933, 937 (4th Cir. 1999)).

“The primary substantive provision of the FAA, § 2,” expresses a strong policy in favor of

arbitration: a written agreement to arbitrate “shall be valid, irrevocable, and enforceable, save

upon such grounds as exist at law or in equity for the revocation of any contract.” Patten




1Defendant Smith Debman filed a response and joinder to the Motion to Compel and Dismiss in which it stated that it
“consents to and joins” Midland’s motion. (ECF No. 27 at 1.)


                                                        3

       Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 3 of 17
Grading & Paving, 380 F.3d at 204 (quoting 9 U.S.C. § 2). Accordingly, a party may obtain an

order compelling arbitration and a stay of federal court proceedings if it can demonstrate:

       (1) the existence of a dispute between the parties, (2) a written agreement that
       includes an arbitration provision which purports to cover the dispute, (3) the
       relationship of the transaction, which is evidenced by the agreement, to
       interstate or foreign commerce, and (4) the failure, neglect, or refusal of [the
       opposing party] to arbitrate the dispute.

Am. Gen. Life & Accident Ins. Co. v. Wood, 429 F.3d 83, 87 (4th Cir. 2005) (quoting Adkins v.

Labor Ready, Inc., 303 F.3d 496, 500–01 (4th Cir. 2002)); see also 9 U.S.C. §§ 3–4.

       “Motions to compel arbitration under an arbitration clause should not be denied ‘unless

it may be said with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute. Doubts should be resolved in favor of

coverage.’” Zandford v. Prudential-Bache Secs., Inc., 112 F.3d 723, 727 (4th Cir. 1997) (quoting

Peoples Sec. Life Ins. Co. v. Monumental Life Ins. Co., 867 F.2d 809, 812 (4th Cir. 1989)). Although

the “presumption in favor of arbitrability” is a “heavy” one, see Peoples Sec. Life Ins. Co. v.

Monumental Life Ins. Co., 867 F.2d 809, 812 (4th Cir. 1989), it is well-settled that a party “cannot

be required to submit to arbitration any dispute which [it] has not agreed [to] submit,” see Levin

v. Alms & Assocs., Inc., 634 F.3d 260, 266 (4th Cir. 2011) (quotations omitted); see also Lorenzo

v. Prime Commc’ns, L.P., 806 F.3d 777, 781 (4th Cir. 2015) (“[A] court may order arbitration

only when it ‘is satisfied that the parties agreed to arbitrate.’” (quoting Granite Rock Co. v. Int'l

Brotherhood of Teamsters, 561 U.S. 287, 297 (2010))). To that end, the party seeking to compel

arbitration has the burden to prove that a valid arbitration agreement exists. See Adkins v.

Labor Ready, Inc., 303 F.3d 496, 500–01 (4th Cir. 2002). Once the court is satisfied that a

proponent of such agreement offers credible, admissible evidence to support a finding of an



                                                 4

      Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 4 of 17
agreement to arbitrate, the party opposing arbitration must unequivocally deny that such

agreement exists and produce evidence to substantiate the denial. See Chorley Enters., Inc. v.

Dickey’s Barbecue Rests., Inc., 807 F.3d 553, 564 (4th Cir. 2015).

       To determine whether the parties have agreed to arbitrate, this Court must apply state

law principles governing contract formation. Hightower v. GMRI, Inc., 272 F.3d 239, 242 (4th

Cir. 2001). Under North Carolina law, “where parties to a contract have agreed that a given

jurisdiction’s substantive law shall govern the interpretation of the contract, such a contractual

provision will be given effect.” Tanglewood Land Co., Inc. v. Byrd, 261 S.E.2d 655, 656 (N.C.

1980). As federal law provides that state law governs this question and no party disputes the

validity of the choice-of-law provision specifically, the Court will analyze whether the parties

have agreed to arbitrate under Delaware law. (See ECF No. 25-1 at 8 (“This Agreement is

governed by Delaware and applicable federal law. This is the law we are speaking of when we

refer to a term permitted or required by applicable law.”).)

       Delaware law and public policy both favor arbitration of disputes, and in determining

the applicability of an arbitration clause, the underlying question is whether the parties decided

in the contract to submit a particular dispute to arbitration. See James & Jackson, LLC v. Willie

Gary, LLC, 906 A.2d 76, 79 (Del. 2006).


           B. Discussion

       According to Midland, Plaintiff entered into a binding arbitration agreement with

Comenity, Midland’s predecessor in interest, and Comenity’s right to compel arbitration

transferred to Midland upon assignment.           (ECF No. 25 at 1–2.)       In addition to its

Memorandum in Support of its Motion to Compel and Motion to Dismiss, Midland filed


                                                 5

      Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 5 of 17
declarations of Ms. Andrea Dent, senior paralegal with Comenity, LLC, (“Dent

Declaration”)(ECF No. 25-1), and Sean Mulcahy, Manager Media for MCM, (“Mulcahy

Declaration”) (ECF No. 25-2). Included with the Dent and Mulcahy Declarations are four

exhibits: (1) a Bill of Sale and a Portfolio Level Affidavit of Sale, (ECF Nos. 25-1 at 12–16;

25-2 at 5–9); (2) a Copy of Plaintiff’s Credit Card Account Agreement, (ECF Nos. 25-1 at 6–

8; 25-2 at 10–12); (3) a final copy of the billing statement sent to Plaintiff from Comenity

Bank, (ECF Nos. 25-1 at 9–11; 25-2 at 13–15); and (4) a letter June 22, 2017 purporting to

inform Plaintiff that Comenity Bank had charged off his account and sold it to Midland

Funding, (ECF Nos. 25-1 at 17–18; 25-2 at 16–17).

       Midland argues that Comenity Bank sold and assigned all rights, title, and interest in

the account to Midland, including its right to arbitrate. (ECF No. 25 at 11, 16.) In response,

Plaintiff does not contest the validity of an arbitration agreement, rather challenges whether

Midland has the contractual authority to enforce the Credit Card Agreement’s Arbitration

Provision. In furtherance of this challenge, Plaintiff offers three (3) major arguments as to

why the Court should not compel arbitration: (1) Defendants have not demonstrated that the

Credit Card Agreement provided applied to Plaintiff’s account; (2) that Defendants have not

shown that Comenity Bank assigned the right to invoke arbitration to Midland; and (3) that

the dispute does not fall within the scope of the arbitration agreement Defendants rely upon.

(ECF No. 31 at 3.)




                                              6

      Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 6 of 17
                     1. Whether the Terms of the Credit Card Agreement Apply to
                  Plaintiff’s Account

         The Court will first address Plaintiff’s argument that Defendants have not

demonstrated that the Credit Card Agreement they rely upon in seeking arbitration governed

his account. (See ECF No. 31 at 16.) The Court concludes that a document is not necessary

to make a showing that a party has agreed to arbitrate. Under Delaware law, the sole act of

making a purchase on a credit card account binds the card holder to the cardmember

agreement governing the account. See Dwyer v. Discover Fin. Servs., No. CV WMN-15-2322,

2015 WL 7754369, at *2 (D. Md. Dec. 2, 2015). Plaintiff states that he used the relevant

account. (ECF No. 1 ¶ 25.) Additionally, Defendants have provided a sworn affidavit

indicating that the Credit Card Agreement was mailed to Plaintiff. (See ECF Nos. 25-1 ¶¶ 7–

9.)

         Despite this, Plaintiff contends that his account was opened on June 23, 2014, but the

Credit Card Agreement presented by Defendants contains the notation “3/15” which suggests

that it was implemented after Plaintiff opened his account.2 (ECF No. 31 at 16.) Plaintiff also

argues that the Court should disregard the declarations provided by Defendants as hearsay

because the declarants did not attach the business records demonstrating that the Credit Card

Agreement was mailed to Plaintiff. (Id. at 17–19.) However, the custodian of a business record

need not create a business record, speak to the creator of the record, or confirm the accuracy

of the record for a court to find his testimony to be credible. See United States v. Wein, 521 F.



2 Even if the Court accepts Mr. Warner’s assertion that the “3/15” notation indicates that the Credit Card Agreement was

not implemented until after he signed up for the credit card, review of the unredacted Sale File provided by Defendants
reflects that Mr. Warner made a purchase after March 2015 which would indicate that he accepted the agreement under
Delaware law.


                                                           7

       Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 7 of 17
App’x 138, 140 (4th Cir. 2013). Therefore, the Court does not require such a showing at this

stage in the litigation.

        Moreover, with respect to Mr. Warner’s debt in particular, Ms. Dent, provided an

affidavit and related bill of sale that establishes that Mr. Warner’s account was one of the

accounts included in the bill of sale. (See ECF Nos. 25-1 at 5, 13-14; 25-2 at 6–7.) While

Plaintiff argues that this is hearsay and should not be considered by the Court, such evidence

may properly be considered by the Court under the business records exception to the hearsay

rule. See Fed. R. Evid. 803(6). Therefore, Midland has provided credible, admissible evidence

to support a finding that the Credit Card Agreement, and Arbitration Provision therein, does

apply to Plaintiff’s account. Moreover, Plaintiff has failed to produce any evidence to

substantiate his denial of the agreement to arbitrate.


                    2. Whether the rights under the Arbitration Agreement were assigned

                to Midland


        According to Plaintiff, Defendants have not demonstrated that the rights under the

Arbitration Agreement were assigned to Midland and have failed to demonstrate that the scope

of the arbitration agreement extended to grant an assignee—Midland—the ability to elect

arbitration. The Court will first consider whether Comenity’s rights under the Arbitration

Agreement were assigned to Midland.


        In support of Plaintiff’s argument that Midland has not provided evidence that

Comenity assigned its arbitration rights to them, he points to two unrelated agreements

between Midland and non-parties to show that “Midland sometimes takes assignment of


                                               8

      Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 8 of 17
charged-off accounts from banks without taking assignment of the banks’ right to arbitrate.”

(ECF No. 31 at 12.) The Court does not find these unrelated agreements between Midland

and entities that are not a part of this suit germane to this matter. The Court will not engage

in further discussion related to these irrelevant agreements.

         Plaintiff further asserts that Midland did not include a purchase agreement which would

be necessary to determine which rights Comenity assigned to Midland. (Id. at 15.) In response,

Midland provides another Declaration of Sean Mulcahy, and attaches the relevant Credit Card

Account Purchase Agreement (“Purchase Agreement”) it contends reflects that Comenity

assigned “all of [its] rights, title and interest in and to” a portfolio of Comenity’s charged-off

accounts which included Plaintiff’s account.3 (See ECF Nos. 36 at 4; 36-2 5–48.) Thus, this

Court finds that Defendants have submitted sufficient evidence to establish that Midland is

indeed the assignee of Comenity’s rights under the Credit Card Agreement.


                       3. Whether an Assignee can Elect Arbitration


         With respect to Plaintiff’s final contention, there is no dispute that the relevant Credit

Agreement between Plaintiff and Comenity Bank included a provision titled “Transfer of

Rights/Assignment” which provides: “[Comenity] may transfer or assign [Plaintiff’s] Account

and/or this Agreement, or any of [its] rights under this Agreement, to another person or entity

at any time without prior notice to [Plaintiff] or [Plaintiff’s] consent.” (ECF No. 25-1 at 8.)

There is also no dispute that Comenity assigned rights under the Credit Card Agreement to



3 The copy of the Purchase Agreement the Midland submits alongside its reply, (see ECF No. 36-2 at 5–48), is the document

that is the subject of its pending Amended Motion to Seal. The Court will discuss Midland’s filing of the Purchase
Agreement below.


                                                           9

       Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 9 of 17
Midland. In fact, Plaintiff concedes that “[a]s a result, Midland now ‘stands in the shoes’ of

Comenity” and that this “means that, contractually, Midland occupies the same position,

relative to Mr. Warner, as Comenity would have stood had the assignment never taken place.”

(ECF No. 31 at 6.) Despite this concession, Plaintiff argues that “the proper analysis for

determining the scope of Midland’s arbitration right is not to strike out the words ‘Comenity

Bank’ in the Credit Card Agreement and replace them with ‘Midland.’” (ECF No. 31 at 6–7.)

To that end, Plaintiff argues that the words “we,” “us,” and “our” in that Arbitration Provision

are not defined to include assignees of Comenity. (Id. at 7–8.)

       Plaintiff’s argument is convoluted and inexplicably contradictory. Plaintiff first argues

that the words “we,” “us,” and “our” have a different definition when they are used in the

Arbitration Provision section of the Credit Card Agreement than when they are used

throughout the rest of the Credit Card Agreement. (Id.) Plaintiff then appears to argue that

the dispute between the parties is not arbitrable because the dispute is against Midland, not

Comenity, and the scope of the Arbitration Provision is limited to claims between him and

Comenity. (Id. at 9.) Plaintiff reads the Arbitration Provision as not authorizing assignees to

enforce this provision. According to Plaintiff the only entities with the authority to elect

arbitration are Comenity; any parent, subsidiary, or affiliate of Comenity; and any other person

or company that provides services in connection with the Credit Card Agreement. (ECF No.

31 at 7.)

       Plaintiff’s position is contrary to Delaware law which provides that an assignee “step[s]

into the shoes of the assignor” upon assignment. Medtronic AVE, Inc. v. Advanced Cardiovascular

Sys., Inc., 247 F.3d 44, 60 (3d Cir. 2001). As established above, as Comenity’s assignee, Midland



                                               10

      Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 10 of 17
enjoys the same rights that were enjoyed by Comenity, including its right to elect arbitration.

Moreover, to conclude otherwise would render other parts of the Credit Card Agreement

surplusage. It is a fundamental principle of contract law that a contract should be read as a

whole. See Bank of N.Y. Mellon v. Commerzbank Capital Funding Tr. II, 65 A.3d 539, 549 n.30

(Del. 2013) (quoting Kuhn Constr., Inc. v. Diamond State Port Corp., 990 A.2d 393, 396–97 (Del.

2010)). Thus, Midland has presented sufficient evidence to establish that they may enforce

the arbitration agreements entered between Plaintiffs and Midland’s predecessors in interest.

         Finally, although the FAA requires a court, upon motion by any party, to stay judicial

proceedings involving issues covered by written arbitration agreements, see 9 U.S.C. § 3, the

Fourth Circuit has held that “[n]otwithstanding the terms of § 3 . . . dismissal is a proper

remedy when all of the issues presented in a lawsuit are arbitrable.” Choice Hotels Int’l. Inc. v.

BSR Tropicana Resort, Inc., 252 F.3d 707, 709-10 (4th Cir. 2001). Because all of Plaintiff’s claims

in the instant matter arise from a dispute subject to the arbitration agreement, dismissal of this

action is appropriate. See Id. The Court will now move to Midland’s Amended Motion to

Seal.


III.     MOTION TO SEAL

         “The courts of this country recognize a general right to inspect and copy . . . judicial

records and documents.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). “It is well

settled that the public and press have a qualified right of access to judicial documents and

records filed in civil and criminal proceedings.” Doe v. Pub. Citizen, 749 F.3d 246, 265 (4th Cir.

2014). “The right of public access springs from the First Amendment and the common-law



                                                11

        Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 11 of 17
tradition that court proceedings are presumptively open to public scrutiny.” Id. (citation

omitted). “The common law,” however, “does not afford as much substantive protection to

the interests of the press and the public as does the First Amendment.” Rushford v. New Yorker

Mag., Inc., 846 F.2d 249, 253 (4th Cir. 1988). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be rebutted only by

showing that ‘countervailing interests heavily outweigh the public interests in access.’” Doe,

749 F.3d at 265–66 (quoting Rushford, 846 F.2d at 253). The First Amendment presumptive

right of access, in contrast, extends “only to particular judicial records and documents.” Id. at

266 (quoting Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988). However,

it may only be restricted upon a showing that such a restriction is “necessitated by a compelling

government interest and . . . narrowly tailored to serve that interest.” Id. at 266 (citation and

internal quotation marks omitted).

       “When presented with a request to seal judicial records or documents, a district court

must comply with certain substantive and procedural requirements.” Va. Dep’t of State Police v.

Wash. Post, 386 F.3d 567, 576 (4th Cir. 2004) (citing Rushford, 846 F.2d at 253). Substantively,

a district court must “first ‘determine the source of the right of access with respect to each

document.’” Doe, 749 F.3d at 266 (quoting Va. Dep’t of State Police, 386 F.3d at 576).

Procedurally, a district court presented with a sealing request must

              (1) provide public notice of the sealing request and a reasonable
              opportunity for the public to voice objections to the motion; (2)
              consider less drastic alternatives to closure; and (3) if it
              determines that full access is not necessary, it must state its
              reasons—with specific findings—supporting closure and its
              rejections of less drastic alternatives.




                                               12

     Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 12 of 17
Id. at 272. The burden rests on the party seeking to keep information sealed. Va. Dep’t of State

Police, 386 F.3d at 575. The party seeking to seal must provide specific reasons to support its

position. Id.

        Midland has moved this Court to seal portions of Exhibits 1 and 2 to the Mulcahy

Declaration that were filed in connection to the reply in support of to their Motion to Compel

Arbitration and to Dismiss Class Action Complaint. (ECF No. 53.) According to Midland,

the exhibits “contain confidential, competitively sensitive business information regarding

Midland Funding’s acquisition of a portfolio of credit card accounts, including Plaintiff’s, from

Comenity Bank.” (ECF No. 54 at 2.) Defendants argue that sealing the exhibits is necessary

to protect Midland from significant competitive harm. (Id. at 8.) Plaintiff also asserts that

certain contents of the exhibits are not relevant to this Court’s determination of whether

Comenity Bank excluded the right to arbitrate from the assignment. (Id. at 7; see also ECF No.

42 at 3.) Plaintiff opposes Midland’s motion and argues that their motion does not comply

with this Court’s Local Rules and have failed to provide specific reasons to keep the two

exhibits from public view. (ECF No. 41 at 3.)

        Here, the Court finds that the notice requirements have been satisfied as set forth in

Stone and Rushford. Public notice of the instant request to seal was given in February 2019

when Defendants initially moved to seal and filed their accompanying brief. (ECF Nos. 37;

38.)

        Turning to the substance of the motion, Midland requests that portions of Exhibits 1

and 2 of the Mulcahy Declaration be redacted. (ECF No. 53.) Exhibit 1 to the Mulcahy

Declaration is a copy of the Purchase Agreement between Midland Funding and Comenity



                                               13

       Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 13 of 17
Bank. (ECF No. 36-2 at 5–48.) Exhibit 2 is a portion of the sale file of the portfolio sale

(“Sale File”). (Id. at 49–64.) Midland asserts that if information in the Purchase Agreement

and Sale File is disclosed to the public, it would result in irreparable harm in connection to

their efforts to conduct business in the future. (ECF No. 38.) Midland also argues, in response

to Plaintiff’s objection to the sealing, that the “redacted portions of the Purchase Agreement

and Sale Data Excerpt are not judicial records” as the relevant portion of the Purchase

Agreement “is limited to a single sentence, or lack thereof, in a forty-two-page long document”

and “no other terms . . . or any other clauses are relevant for purposes of deciding the Motion

to Compel Arbitration.” (ECF No. 42 at 2–3.). To that end, Midland proposes that virtually

all information contained in the exhibits be sealed.

       The interest in preserving the confidentiality of sensitive business information can be

sufficiently compelling to overcome the public’s First Amendment right of access. See Hutton

v. Hydra-Tech, Inc., No. 1:14-CV-888, 2018 WL 1363842, at *9 (M.D.N.C. Mar. 15, 2018); Sims

v. BB&T Corp., No. 1:15-CV-732, 2018 WL 3466945, at *2 (M.D.N.C. July 18, 2018). In past

instances where this Court had to determine whether motions to seal should be granted based

on claims of confidential business information, this Court has considered:

       whether disclosure would harm the party’s competitive standing or otherwise
       harm its business interests; whether the motion is narrowly tailored; and whether the
       interests in non-disclosure are compelling and heavily outweigh the public's
       interest in access to the information. In weighing the competing interests, the
       Court considers, among other things, whether access to the evidence is needed
       to understand the Court’s decision . . . and the degree of harm that disclosure
       would be likely to cause.




                                                14

     Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 14 of 17
Sims v. BB&T Corp., No. 1:15-CV-732, 2018 WL 3466945, at *2 (M.D.N.C. July 18, 2018)

(emphasis added) (discussing a party’s motion to seal in connection with a motion for

summary judgment).

       After weighing the interest of the Defendants and the public, the Court will permit the

sealing of the Purchase Agreement and certain portions of the Sale File. Normally, where a

party requests the sealing of a document to the extent Midland has in this case, the Court

would reject such a request and a blanket sealing of this nature would not be permitted.

However, by virtue of Plaintiff’s argument, the Court determined it was necessary for it to

examine the entirety of the Purchase Agreement to reach a determination on the pending

Motion to Compel and Dismiss. Review of the complete unredacted Purchase Agreement

reveals that there is no provision that would indicate that the right to arbitrate was excluded

as a right assigned to Midland pursuant to the agreement. Therefore, the remaining portions

of the Purchase Agreement are not germane to the Court’s determination of Defendants’

motion to compel.

       With respect to the Sale File, Midland relied on this spreadsheet to support its assertion

that Plaintiff’s account was sold to Midland. This evidence was integral to the Court’s decision

to compel arbitration. Because this information was a primary consideration in the Court’s

decision to compel arbitration, the public has a strong interest in access to the spreadsheet.

However, Midland has provided an affidavit expressing that the Sale File excerpt has been

redacted to protect Plaintiff’s privacy interests as it contains personal identifying information

and details of his alleged outstanding debt and other financial details. (ECF No. 42-2 ¶ 13.)




                                               15

     Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 15 of 17
       Aside from his name, Plaintiff’s personal identifying information is not necessary for

the public’s understanding of the Court’s decision to compel arbitration. Beyond its discussion

of the personal identifying information contained in the Sale File, Midland did not support its

contention as to how other items in the Sale File such as the sale date, the division name, last

purchase date, or the date Plaintiff opened his account are related to Plaintiff’s privacy

interests. This information, however, is relevant to the Court’s decision to compel arbitration

and as earlier stated, was used by the Court in making its decision.

       Therefore, the Court will grant Midland’s motion to seal as it relates to all personal

identifying information related to Plaintiff that was previously redacted and information that

was not relevant to the Court decision to compel arbitration. However, information the Court

used to reach its determination to compel arbitration should not be redacted. Specifically, the

Court will not grant the sealing of the following columns:

            Division Name (DIV-NAME);

            Open Date (OPEN-DATE);

            Last Purchase Date (LAST-PRCH-DATE)


                                              ORDER

       IT IS THEREFORE ORDERED that Defendants’ Motion to Compel Arbitration

and to Dismiss Class Action Complaint, (ECF No. 24), is GRANTED.

       IT IS FURTHER ORDERED that Midland Defendants’ Amended Motion to Seal,

(ECF No. 53), is GRANTED in part and DENIED in part. Specifically, Midland is directed

to file a public version of the Sale File that does not redact the Division Name, the Open Date,

and the Last Purchase date.

                                              16

     Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 16 of 17
       IT IS FURTHER ORDERED that Midland Defendants’ initial Motion to Seal, (ECF

No. 37), is DENIED as moot.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Certify Class and Motion for

Preliminary Injunction, (ECF No. 2), currently stayed pursuant to an Order of the Court, (ECF

No. 44), is DENIED as moot.

       IT IS FURTHER ORDERED that upon the filing of this Order this action shall be

DISMISSED.

       This, the 4th day of August 2021.

                                                  /s/ Loretta C. Biggs
                                                  United States District Judge




                                             17

     Case 1:18-cv-00727-LCB-LPA Document 56 Filed 08/05/21 Page 17 of 17
